Title: William Cranch to Abigail Adams, 21 November 1797
From: Cranch, William
To: Adams, Abigail


        
          
            My dear Madam.—
            Washington Novr. 21. 1797
          
          I am not only highly gratified, but extremely grateful for your kind communication of 15th. instt, with it’s important inclosures.— The fraternal and affectionate friendship, which has so long existed between your sons and myself, has indeed been among the greatest Consolations of my life—and the consciousness that it still continues, brightens many of my passing days.— Having been so long accustomed to friendship so sincere, to Confidence so unlimited and to an interchange of sentiment so unconfined by distrust or suspicion, I have most deeply and sincerely felt the loss occasioned by our seperation— Yet the sensation was not immediate—it’s Effect was by a continued repetition of the want of those Consolations which a confidential friendship affords.— Since my residence at this place, the Cares and perplexities which have occupied my mind, have almost entirely excluded every literary pursuit, and I was fast approaching towards the pitiful condition of a dull, plodding man of business.— The misfortunes which have driven me from that Course, and thrown me again into the practise of the Law, “in all the humility of its first outset,” are perhaps not to be regreted, since it is a fact that I return to the dry pages of Coke upon Littleton, with almost as much pleasure as I have formerly found in those of some of the best of the Poets.— Whether this taste will continue long, or whether it is a mere temporary thirst occasioned by a long abstinence from the waters of Helicon, I am not able to say, but I have certainly a great accession of happiness, since I have taken the resolution.— Some remnants of my old business, however, intrude themselves upon me; and the affairs of my brother Greenleaf have occupied and still occupy a great part of my time.— These with the Care of supplying the wants of my family, and a little law business, have prevented me from being punctual in my Correspondence with your sons; as I have thought it my first duty to devote my leisure moments to assist Mrs. Cranch in the Care of her Children—to amuse her mind—to console her anxieties, and to support her spirits.— But she is now, I hope, recovering her health, and I will most certainly renew a correspondence, the benefits of which must be so evidently on my own side.—
          It is necessary that I inform you that I have never had any Controul over the publishment of the Washington, Gazette, and that I

never interfered with the Editor, although there were many things publish’d which displeased me extremely; and that since the 24th. of Augt. last I have had no interest or concern whatever in the office. The Editor deceives himself with the idea of being impartial, & says he means to publish both sides of the question.— under this notion he prints the rankest disorganizing pieces he can find, & satisfies his Conscience by saying he refuses nothing. His paper has a very limited Circulation, and he pays so little regard to his own interest, that he can not support it long. This man was sent here from Boston in 1794 by Mr. Appleton, the loan officer, to be a book-keeper for Doctr. Appleton, and was afterwards continued in Employment by me. I found him to be very honest, tolerably industrious, sufficiently accurate for his Employment, and having a large family to support, I was disposed to do every thing in my power to assist him. The salary allow’d him was not sufficient to support his family, and a number of concurring Circumstances induced me to purchase the printing office and set him up as an Editor—but he has not the industry or abilities to support it. The reason he gave for republishing Aristides, was, that it was possible it might be the begining of important movements in the western Country and therefore ought to be known. I was absent when those pieces were published, and have never read them. I once took up one of them, but threw it down again in disgust. They are supposed to be written either by Mr. Brown, the senator, or (which is much more probable) by his brother Doctr. Samuel Brown, who lately resided in this City. He is a man of some abilities and Address, and is lately from Edinburgh where he received his medical Education. While here, he was the founder of a Club, in which affairs of state were discuss’d with all the depth of jacobinical profundity. At the head of this Club was placed, Doctr. Coningham—a man about 50 years of age, by birth an Irishman—and possessing little of medical or any other Knowledge, but a plenty of Conceit. He was formerly a roman Catholic, but was excommunicated for his infidelity, and is now as open in his atheistical, as in his jacobinic principles. He is a Justice of peace, and gets his living by brewing beer and distilling Whiskey, with a Capital furnished by Mr. Greenleaf, through the unsuspecting goodness of the late Doctr. Appleton.— The rest of the Club was composed principally of foreigners, of no Education. Whether Doctr. Brown could not support himself by his profession or whether he found his politics did not thrive in this part of the Country, he went off to Kentuckey in the summer, and is without doubt trying to raise himself

into notice by the Vehemence of his zeal in the Cause of french principles.—
          I received a letter from your son T. B. A. dated London septr. 11th. informing me of Mr. Johnson’s family having sail’d.— A house is taken for them (not in this City) but in Georgetown. They are not y[et] arrived, but are anxiously expected.—
          I sha[ll r]eturn the letters as soon as I have made the Extr[acts], & you may be assured that my own Exertions shall not be wanting, as far as my leisure and abilities shall permit, to promote the safety and happiness of our common Country.
          My Richard has had the quinzy (synansia trochealis) but is geting better. William has a very severe Cold.—
          With the most affectionate respect, I am, Dear Madam / your obliged & obedt. nephew
          
            W. Cranch
          
        
        
          I have heard Complaint made, that the President neglects the Interest of this City—that he does not Answer the letters from the Commissioners &c— At the time of the Election it was said that Mr. Adams would be opposed to the City.— I denied it— I said that I had never heard any direct opinion from him—but I knew it to be one of his strongest principles that the existence of our independance, depended on the Union of the states—that the federal City was a new bond of Union and therefore he could not be opposed to its wellfare.
          But we are spoiled by the fondness of the late Presdt.— There is a great difference between a common horse and a Hobby.
        
      